Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00633-CV

                              LSREF2 COBALT (TX), LLC,
                                      Appellant

                                             v.

                         410 CENTRE LLC, and John B. Urbahns,
                                     Appellees

                 From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CI20922
                        Honorable Michael E. Mery, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and this cause is REMANDED to the trial court for entry of judgment consistent with
this opinion.

       SIGNED July 6, 2016.


                                              _____________________________
                                              Karen Angelini, Justice